$g,J
                                    c8
                                    .....i.’
        OFFICE       OF   THE   ATTORNEY       GENERAL           OF   TEXAS
                                   AUSTIN




Eonor8ble  ff.A. SUeal
County Auditor
Ellir county
W~ahlo,        T6ueo
peer Sir8




                                               wed and oolleoted
                                              , as provL6ed under
                                            ve hlwe, in th8 Par-
                                            revel-81thou8erlddol-




       zmprovaDsnt Fun6 be u8ed to buy oertein prorlerty
       for the houeiag of each ~loular    ConmU8i~~'~
                     I vlth the ~ynderrtarding, hovsrar,
                            88LallW’8      pr6olnot        gay   to   the   county,
       a NaroMble          atit     eaoh mth          a8    CULt.
           ‘f&O        tV0         QUO8t,i&l8     t0   be   &MV82Od   UW1

            "(1)   can th8      county    u80 the Pemaaasnt
    ~l?OVOlllUlt     Furd8    t0 w       thi8    pFO&Wtfl
            “(2)   Ii   80,   v0dLd    the    CoPmi88iOU2‘8
      reolnot    be re~tirea,                   utxlor
                                              tha   lav,  to pay
          county   rent    on the    8bov8     nel88d property?

           *                   I
               .   .   .   .

         Fromthe infomaatlonoontaineaLayourorQsnal
squert and tvo later aomm.mWatioas reogiv8d fzwu gou relo-
which   are   ceszrit1n.l   to   t!l?   nnd mi.:t~nnnCe of
                                        ommtruction
the county ro3ds snd brldqas, the very pur~oae for rhloh
8ald tund la cr$at*d under both the Constitution srrdstatutory
provlsl:ns cited above.
              ::6no% consider your second question.
          The OOUrtS Of this S&ste.h8V8 OftOn held th8t Cca+
118sloncra* Courts bsven:Jauthority erospt that oonrcrred by
8t8tute or by ths Con8titut:On end those porsrs neOen8arlly
implied therefrom. %e know of no law that would authorize
the h!mission8r~~ Court to exact rontnl iSO each Cu.mni9siOa-
er*6 prsoizot for 1.180
                      of ths building proposed to be purohased
or oreoted by the oounty for the purboses-heratoforo btstcd,
therefore, such rant91 my not be oolleoted.
          In oonneotion           wtth ths fore&olng anatversto the
queetlons propounded by           you, it 1s noted, thst you state in
your lettar of April 1,           1944, su$plemcntlng your letter, a
part of whloh 18 quotod           8bOva,yOU,8tata ln part a8 iollowe:
            "The BudErt doos not provide for the purohase.
        of buildings for the housing of county, aaohlnery.”
          A8 we understand your foregoin(l.8tateneiIt,you
rtats in effaot, that no provision ls~oontalned in the County
Bud&et prokidlng for the expenditure of funds  of tho oounty
for the purpose of ersotlnp.or buying property ror housing
road ,mohlnary, tqulpnent, tools rendsuppllns. Genarnllg.
rpeaklng, no expenditure of the funds Of tha O'ountydhsll
be made except in atrlot oonpllenoe -,.lththe Budget (1srdopted
by the Court, 8xosyt t33erfianoy
                               txpendituros, in osse or crave
pub110 neossslty, to meet unususl and unforascn cmditlons
rhloh oould not, by the roaaonable dlllgenos, thoupht end
rttentlon, have bsowlnoludsd In !he orielnal bud&et. (Art.
689a-11, V. A.,C. 3.).
          It will be notoilaa stated above that t3ansr'ally
rposking no expendltura~oi tha’funds of tbs County ahsll b8
mds SXOeFt in 8triOt Ot@lp~iQnO8with the Dudgot 88 adogted
br the Court except to eaer$onoy expenditures, Jn onse of
grave public naoaesity, to ffieet
                                unuauel snd unrorsaen aon-
dltions mhloh oould not, by the raasonv~bledlll~rnoe, thought
fionorablcC. 4. I:csll.,
                      :ace 4


      .-




and attention, hsve baen lnoluded in ths origins1 Budget. Bs-
Sore the above rzeotlonedexpendlturss ‘om be made leeally, suoh
axxpondltureamust be provided fcr in the Budgst. ‘;i’hsthor a
 rare pub110 necessity no% sxlstn authorizing the ~m~~aalonara~
8ourt to anond tho sudeot to provide fbr the above nentloned
expsnditursr is a question to ba determined solely by the Cm-
missloners* Court under the exlstlng facts end hrt. 689+11,
v. A. c. s.
                                       I

                               YGUSS       Very   truly